DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is for rechecking policy settings used in manual classification process, in order to identify sensitive data and to scrub the sensitive data (see abstract).
Claims 21-36 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 21-36 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 21 and 29 recite obtaining plurality of telemetric data, accessing policies, applying a policy, extracting features, applying the extracted features to a machine learning classifier, indicating sensitive data and scrubbing the sensitive data. 
The limitation of obtaining consumer (telemetric) data from plurality of users, executing a classification (to determine if a property name is sensitive data or not), extracting features, applying extracted features to a machine learning to indicate sensitive data (machine learning technique applied to evaluate the data and to identify data as sensitive or non-sensitive), incorporating into polices and scrubbing the sensitive data . These limitations falls within the enumerated grouping of abstract idea. The limitation covers  “Certain Methods of Organizing human activity” (fundamental economic principles or practices (hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations, adverting, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components. Obtaining data, analyzing data and outputting data have been determined to be directed to abstract idea. The generically recited one or more processors and, machine learning technique are invoked merely as tools performing the generic computer functions of obtaining, analyzing, and outputting data. The claims also recite “Mental Steps” of collecting data and evaluating the data to identify sensitive information and non-sensitive information and to re-evaluate the non-sensitive data (double check) to make sure no sensitive data is missed and to extract the newly identified sensitive data in order to protect consumer privacy and update rules or polices. 
Under Step 2A, Prong Two, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims include the additional elements of a processor for obtaining and classifying data. The processor and the machine learning in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and identifying data), such that it amounts no more than mere instructions to apply the exception using a generic computer component. The machine learning applied to identify sensitive data is nothing more than automating the abstract idea of identifying sensitive data, which could also be performed by human. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a processor. However, the element is recited at high level of generality and given the broadest reasonable interpretation are simply generic computer performing generic computer functions of obtaining, evaluating or processing and outputting data. As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims appear to be automating mental tasks such as analyzing data and labeling or classifying the data by applying a processor and a machine learning program. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 22-28, 30-36 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 22-28,30-36, are patent ineligible. Hence, claims 21-36 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24-26, 28-30 and 32-34 and 36, are rejected under 35 U.S.C. 103 as being unpatentable over Aissi (US 2014/0068706 A1) in view of Wu et al (US 2016/0204992 A1) in view of Jaiswal (US 2012/0303558 A1) and further in view of Rungta et al. (US 2019/0278928 A1).
Claims 21, 22, 29, 30:
Aissi teaches obtaining a plurality of telemetric data from plurality of users device (from each user devices) related to execution of a software product (application downloaded, installed or executed on a device such as wallet application, and application interaction between other applications or data on the device or external to the device and data may be generated …data asset, such as user’s personal information, home address, email address or financial information such as account number) (see [0022]-[0032]); 
accessing a plurality of policies, wherein a policy indicates sensitive data based on a property name; apply a first policy of the plurality of policies to a first property name of a first telemetric data to identify whether the first property name is sensitive data or non-sensitive data (the data protection module may be configured to protect data at-rest, data in-use and data in-transit by dynamically and statically searching, identifying and classifying all the data assets based on a policy) (see Abstract, [0007], [0026]) (data asset which may include sensitive information associated with a user, such as, user’s personal information, … classifying as high sensitive, sensitive, important or non-sensitive, … identifying or recognizing a type of data based on a characteristic or property (attribute) of the data …) (see fig. 5, [0032]-[0036], [0082]-[0084]), and scrub the sensitive data from the customer data (sensitive data type may be encrypted or may not be needed and may be scrubbed from the system) (see [0091]-[0098]).
Wu teaches collecting telemetric data, generated upon occurrence of events such as error, usage data and performance data; including event name, property name and property value, identifying the source of the event triggering collection of the telemetric data, related to the event and type of the property name  (the telemetric message including error logs, error information from the debuggers, usage data logs, and performance data, … indicator of the source of the telemetry, i.e. information that is the origin of the telemetric message,… holding information ranging from simple number code to a detailed log of activities or events, code or description …. );  (see [0020]-[0024], [0051]-[0059]). Wu further teaches that the telemetry collection rules may follow privacy protocols and permissions to restrict or narrow access to private information (see [0066]). It would have been obvious to one of ordinary skill in the art at the time of the filing of the claimed invention to collect the telemetric data in Aissi, as in Wu, in order to identify errors or problems in software or hardware, by collecting telemetry data, as taught in Wu (see [0001]-[0003]).
Aissi failed to teach upon identifying of non-sensitive data, using a machine learning classifier to determine whether the identified “non-sensitive” data includes a sensitive data. 
Jaiswal teaches generating a machine learning-based classifier for detecting specific category of sensitive information trained using sensitive and non-sensitive data (positive and negative data (see [0040]-[0049]); any portion of a variety of portion of the item of data or document may be redacted,  and upon determining that the item contains sensitive information protecting all or a portion of the item of data in accordance with a DLP policy  [0074]-[0070]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to incorporate Jaiswal’s processes of using machine learning to identify sensitive data in Aissi’s protection of assets in order to make sure no sensitive material was missed during the initial classification. 
Rungta teaches performing security assessment by evaluating parameters having default values, variable values,,, may evaluate data collects by performing static or dynamic analysis of various stored data and/or telemetry data generated by executing virtual resource instance. Further Rungta teaches the data analyzer, as part of the security check, determine whether the requested resource interacts with sensitive data and may use machine learning or other data classification technologies to parse event logs and identify personal information such as identifying information, … security keys, etc., (see [0118]-[0120]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to incorporate Rungta’s classification technology in order to parse event logs and  identify the sensitive data. 
The claim recites executing a classification software tool to determine … and applying the extracted features to a machine learning to determine … This claimed limitation does not include a positively claimed step of determining. The rest of the claimed language is just an intended purpose of the executing and applying step and should not be given patentable weight. However, examiner considered the limitation in order to provide a compact prosecution. 

Claims 24, 32;
Aissi teaches wherein scrub the first property name identified as sensitive data from the telemetric data includes deletion of the sensitive data from the telemetric data, obfuscation of the sensitive data in the telemetric data, or convert the sensitive data into non- sensitive data (sensitive data type may be encrypted or may not be needed and may be scrubbed from the system) (see fig, 6B, [0091]-[0098]).
Claims 25, 33:
Aissi teaches wherein the event is generated from an action performed by an operating system in response to a user's interaction with the software product (application downloaded, installed or executed on a device such as wallet application, and application interaction between other applications or data on the device or external to the device and data may be generated …data asset, such as user’s personal information, home address, email address or financial information such as account number) (see [0022]-[0032]).
 
Claims 26, 34:
 Aissi teaches wherein the first policy indicates sensitive data based on a combination of the first property name and the value of the first property name (the data protection module search for data assets and identifies the data assets based on security and privacy attributes and the identified data assets are classified based on policy that may be set by one or more entities) (see [0036], [0037], [0069]).
 
Claims 23, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Aissi (US 2014/0068706 A1) in view of Wu et al (US 2016/0204992 A1) in view of Jaiswal (US 2012/0303558 A1) in view of Rungta et al. (US 2019/0278928 A1) further in view of Roth et al. (US 2015/0019858 A1).
Claims 23, 31:
Aissi teaches scrubbing sensitive data but failed to teach scrub the sensitive data in a sandbox. Roth teaches data in sandbox or quarantine (see [0075], [0090]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the sandbox in Roth in Aissi’s data protection in order to provide additional protection by placing it in an isolated secure container.

Claims 27, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Aissi in view 2014/0068706 A1) in view of Wu in view of Jaiswal in view of Rungta et al. (US 2019/0278928 A1) further in view of Official Notice. 
Claims 27, 35:
Aissi failed to teach wherein the machine learning classifier is trained using logistic regression with a Lasso penalty. However, Official Notice is taken that it is old and well known in the art of machine learning to use logistic regression with lasso penalty. It would have been obvious to one of ordinary skill in the art at the time of the invention to use logistic regression in Aissi’s machine learning in order to use well suited algorithm for classifying.
Claims 28, 36:
Aissi teaches data set including attributes and identifying the information based on certain attributes (see [0079]-[0082]) and Jaiswal teaches a training data set and extracting a feature set, wherein the feature includes a word (e.g. proprietary) and the training module uses the feature sets extracted from the training data sets (see [0053]-[0055]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Regarding the rejection under 101, Applicant’s background teaches that telemetric data generated during the use of software product, website, or service (resource) is often collected and stored to study the performance of the resource and/or the users’ behavior with the resource.  The background teaches that the telemetric data is useful to identify causes of failures, delays, or performance problems and to identify ways to improve customer’s engagements with the source and that the telemetric data include sensitive data (see [0002]-[0003]). Applicant’s claimed invention includes a first classification process to identify sensitive data and a second classification process used to recheck the non-sensitive data for sensitive data. The specification further teaches that a machine learning is trained to perform the second classification process. Further the specification disclose that the classification process may be performed manually or through an automatic process using various software tools or other types of classifiers (see [0025]). The claimed process might produce more accurate result i.e. by rechecking the previously labeled as non-sensitive data and a machine learning can be applied to perform the process, however does not provide technical improvement. The process of accessing data, classifying and reclassifying and updating policies is performed using general-purpose computer ([0027]-[0028], [0051]-[0055]). The claimed invention does not provide any improvement to the functioning of a computer or other technology.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Data classification and sensitivity estimation for critical asset discovery; Youngja Park et al.; IBM 2016. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688